Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 14 June 1820
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
N.York
June 14. 1820
herein is an advertisement which I very respectfully beg you to look at. I should be proud to receive your advice on the Subject, and I would esteem myself peculiarly happy by being honored with your visit, if You did come to this place—I had Just now the pleasure to receive two poor Boys. After few days,  I shall have Judged Their faculties.I am most respectfully—Sir. Your very humble obedient Servantfernagus De Gelone30. Pine St